Citation Nr: 0500750	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  97-19 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected left knee disability.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected right knee disability.  

3.  Entitlement to a compensable rating for the service-
connected residual stab wound scar in the area of the left 
kidney.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to June 
1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision in 
which the RO granted service connection for left and right 
knee disabilities, and assigned 10 percent ratings for each 
knee.  

The RO also granted service connection for a residual stab 
wound scar of the left kidney area and assigned a 
noncompensable rating.  

In November 1999, the Board remanded these issues to the RO 
for additional evidentiary development.  At that time, the 
Board also denied a claim for service connection for a right 
shoulder disability.  

In an October 2002 decision, the Board denied increased 
ratings for the service-connected left knee disability, right 
knee disability and the residual stab wound scar in the area 
of the left kidney.  The Board also assigned an increased 
rating of 20 percent for the service-connected lumbosacral 
strain.  

The veteran subsequently appealed this case to the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court).  

While that case was pending at the Court, the veteran filed 
an informal brief in which he indicated that he wished to 
appeal the Board's decision with respect to the issues of 
increased ratings for disabilities of the left knee and right 
knee, and for a scar in the area of the left kidney.  

The veteran did not indicate that he wished to appeal the 
claim for an increased rating for the service-connected 
lumbosacral strain.  

In a July 2004 Order, the Court vacated that portion of the 
October 2002 decision that was adverse to the veteran and 
remanded those claims to the Board for readjudication.  

The issues of increased ratings for the service-connected 
left knee disability, a right knee disability, and a residual 
stab wound scar in the area of the left kidney are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The veteran will be notified if further 
action is required on his part.  

In a September 2000 rating decision, the RO granted service 
connection for migraines and assigned a 10 percent rating.  
The veteran subsequently submitted a Notice of Disagreement 
(NOD) regarding the disability rating assigned.  In May 2001, 
the RO responded by issuing a Statement of the Case (SOC).  

The record reflects that the veteran did not subsequently 
perfect his appeal by submitted a VA Form 9 or equivalent.  
For this reason, that issue is not currently on appeal.  

However, in several statements recently submitted to the RO, 
the veteran appears to have indicated that he would like to 
file a new claim for an increased rating for now service-
connected migraines.  

In addition, he also appears to have indicated that he would 
like to reopen previously denied claims of service connection 
for disabilities of the right elbow, right shoulder and neck.  
These matters are referred to the RO for appropriate action.  



REMAND

As noted hereinabove, the issues presented for appeal were 
denied by the Board in an October 2002 decision.  The veteran 
subsequently appealed that decision to the Court.  

In the June 2004 Order, the Court determined that the Board 
had failed to identify evidence showing that the veteran had 
been advised of the type of evidence necessary to 
substantiate his claims, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2004).  

It was also noted that the Board had failed to identify 
evidence showing that the veteran had been advised which 
portion of the information and evidence, if any, was to be 
provided by him, and which portion would be provided by VA, 
as required by the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In accordance with the concerns raised in the Joint Motion, 
the Board finds that a remand of this case is warranted to 
ensure full compliance with the notification provisions of 
the VCAA, pursuant to Charles and other applicable authority.  

Furthermore, the Board notes that the veteran last underwent 
VA examinations to determine the severity of his service-
connected disabilities in May 2000.  

In light of the length of time that has passed, the Board 
finds that the RO should arrange for the veteran to undergo 
further VA examination.  

In addition, the veteran argued to the Court that VA had 
failed to obtain all relevant treatment records that he had 
identified.  Therefore, while this case is in remand status, 
the RO should ensure that all available records relevant to 
the issues on appeal are obtained and associated with the 
claims folder.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for his 
service-connected disabilities.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the severity of the service-connected 
right and left knee disabilities.  The 
examiner should be asked to include x-ray 
studies and to provide complete 
observations of the ranges of motion of 
each knee.  All findings should be 
reported in detail.  The examination 
report should include specific responses 
to the following medical questions:

a.  Does either knee exhibit 
weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

b.  Does pain significantly limit 
functional ability during flare-ups 
or when the knees are used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?  

c.  Provide an opinion concerning 
the degree of severity of any 
instability or subluxation present 
in either knee.

4.  The veteran should also be afforded a 
VA examination to determine the severity 
residual stab wound scar in the area of 
the left kidney.  The examiner should 
describe the width, length, and depth of 
the scarring.  The examiner should also 
comment on whether or not the scar is 
poorly nourished, with repeated 
ulceration, or if it is objectively 
tender and painful.  Color photographs 
should be made of the area around the 
scar.  

5.  The RO should the readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



